Citation Nr: 0409829	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  98-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a ganglion cyst on the 
dorsum of the right wrist.

2.  Entitlement to a compensable rating for residuals of a left 
corneal abrasion, diagnosed after service as mild ocular allergy 
of the left eye.

3.  Entitlement to an increased rating for chondromalacia of the 
right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  That 
decision, in pertinent part, denied increased ratings for a 
ganglion cyst on the dorsum of the right wrist, residuals of a 
left corneal abrasion, chondromalacia of the right knee, and PTSD.  
A March 2003 decision increased the disability ratings for a 
ganglion cyst on the dorsum of the right wrist, from 
noncompensable to 10 percent, and PTSD, from 10 percent to 30 
percent.  As these are not the full benefits sought, all four 
issues remain on appeal.

The claim was remanded in February 2000 for further development 
and is once again before the Board.  The Board has found that the 
claim of entitlement to a compensable rating for residuals of a 
left corneal abrasion requires further development.  This claim is 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal has 
been obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claims, the 
evidence necessary to substantiate the claims, and what evidence 
was to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  Symptoms of the veteran's ganglion cyst on the dorsum of his 
right wrist most nearly approximate a painful and tender scar.

3.  Chondromalacia of the right knee is productive of limitation 
of extension to 15 degrees.

4.  The veteran's PTSD does not result in occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex commands; 
impairment of short-and long- term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining effective 
work and social relationships.


CONCLUSIONS OF LAW

1.  A ganglion cyst on the dorsum of the right wrist is 10 percent 
disabling according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7806 and 
7819 (2002 & 2003).

2.  Chondromalacia of the right knee is 20 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257 and 5261 (2003).

3.  PTSD is not more than 30 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the pendency 
of this appeal, substantial revisions have been made to the laws 
and regulations concerning the VA's duties in developing a claim 
for a VA benefit.  On November 9, 2000, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with respect 
to its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of enactment 
of the VCAA or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003)).  
These regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by the VA as of that 
date, with the exception of the amendment to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) and to 
the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the VA's 
statutory duty to assist him with the development of facts 
pertinent to these claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  Specifically, the RO has obtained 
records corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination to assess the severity of 
his service-connected disorders.  There is no indication of 
additional relevant medical evidence that the RO has not obtained 
or attempted to obtain.

The VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed him 
of the need for such evidence in a December 2002 letter.  See 38 
U.S.C.A. § 5103A (West 2002).  This letter, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 
5103A, also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claims, as well 
as which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the benefits 
sought on appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet App. 412 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.

In the present case, regarding the issues presently before the 
Board, a substantially complete application was received in 
October 1996.  Thereafter, in a rating decision dated in February 
1997 those issues were denied.  Only after the rating action was 
promulgated did the AOJ, in December 2002, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA and the need for the claimant to submit any 
evidence in his possession that pertains to the claims.  The 
veteran was also issued a supplemental statement of the case 
(SSOC) in March 2003.  The SSOCs documented the evidence used to 
evaluate the veteran's claims and supplied the veteran with the 
appropriate regulations regarding VA's duty to assist the veteran 
with his claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, the Secretary can 
properly cure a defect in the timing of the notice, it did leave 
open the possibility that a notice error of this kind may be non-
prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421-422.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the veteran to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2); see also Conway v. Principi, 353 F 3d 1369 
(2004) (There is no implicit exemption for the notice requirements 
contained in 38 U.S.C.A. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter that under 38 
U.S.C.A. § 511(a) are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board makes 
the final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2003).  There simply is no "adverse determination" as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421-22.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to transfer and certification of the 
veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a SSOC was provided to the veteran in March 
2003.  The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and respond to VA 
notices.

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the veteran.

II.  Ganglion Cyst of the Right Wrist

Factual Background

Service medical records indicate that a ganglion cyst was noted on 
the dorsum of the right wrist in September 1970.

A March 1972 rating decision granted service connection for a 
growth on the dorsum of the right wrist, and assigned an initial 
noncompensable rating.

A November 1996 VA examination report indicated that the veteran 
complained of a recurrent, tender ganglion cyst of the right 
wrist.  The veteran stated that the right wrist stayed painful all 
the time, with decreased strength compared to the left.  On 
examination, there was full range of motion with no swelling or 
deformity noted.  There was slight decreased strength of the right 
wrist compared to the left, but good dexterity was noted in both 
hands.  The diagnoses were chronic right wrist pain, secondary to 
degenerative joint disease due to an old injury per history of the 
veteran, with normal examination, and recurrent ganglion cyst of 
the right wrist, secondary to the first diagnosis per the history 
of the veteran, with a normal examination.  The examiner noted 
that no cyst was found at that time.

A November 2000 VA examination report noted a history of a 
ganglion cyst on the right wrist.  The veteran reported that he 
had the cyst drained twice.  The veteran stated that he had 
continued pain at the site of the cyst.  The veteran also 
complained of pain on movement, especially when holding things.  
On examination, there was a small 1 centimeter by 1 centimeter 
ganglion cyst on the dorsal aspect of the right wrist.  The cyst 
was tender to palpation.  Range of motion was noted to be 90 
degrees of pronation of the right forearm, and 90 degrees of 
supination of the right forearm.  Wrist abduction was 14 degrees 
and adduction was 40 degrees.  Wrist flexion and extension were 
both 90 degrees.  The examiner noted that the veteran did not have 
degenerative joint disease of the right wrist.  He stated that 
even if the veteran did have degenerative joint disease of the 
wrist it would be a separate condition and unrelated to the 
veteran's ganglion cyst.

A March 2003 rating decision granted service connection for 
residuals of an injury to the right wrist, and assigned an initial 
rating of 10 percent.  The RO noted in the decision that the 
veteran's complaints of pain and loss of function were associated 
with residuals of a documented wrist injury, and not the veteran's 
ganglion cyst.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.

The assignment of a particular Diagnostic Code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate for 
application of the veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7 (2003).

The Board notes that during the pendency of this appeal, changes 
were made to the Schedule of Rating Disabilities for skin 
conditions as set forth in 38 C.F.R. § 4.118, Diagnostic Code 
Series 7800.  These criteria became effective August 30, 2002. See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Where the law or 
regulations changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to August 30, 2002, ratings under Diagnostic Code 7819 for 
new, benign skin growths were rated as analogous to scars, 
disfigurement, etc.  The code further indicated that, unless 
otherwise provided, rate codes 7807 through 7819 as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Under Diagnostic Code 
7804, a superficial scar that is tender and painful on objective 
demonstration is rated 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Under Diagnostic Code 7806, a 10 
percent rating was assigned if there was exfoliation, exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating applied if there is exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent rating 
was assigned if there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or if the 
disability is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7806 and 7819 (2002).

Under the revised rating criteria, Diagnostic Code 7819 provides 
that benign skin neoplasms should either be evaluated based on 
disfigurement of the head, face, or neck under Diagnostic Code 
7800; as scars under Diagnostic Codes 7801 to 7805; or based on 
impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(2003).  Under the new Diagnostic Code 7804, a 10 percent rating 
is warranted for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  10 
percent is the maximum evaluation available under this diagnostic 
code.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

In this case, the veteran's service-connected ganglion cyst has 
been rated under Diagnostic Code 7819.  Based on a review of the 
criteria, the Board finds that the symptoms related by the veteran 
indicate that his ganglion cyst is appropriately rated as 
analogous to a scar under Diagnostic Code 7804.

In the instant case, the VA examination reports of November 1996 
and November 2000 show no exfoliation, exudation or itching, and 
the cyst does not involve an exposed area, or the head, face or 
neck.  Accordingly, neither the revised nor former criteria at 
Diagnostic Code 7806, nor Diagnostic Code 7800, provides a basis 
for a compensable disability evaluation.

However, under Diagnostic Code 7804, painful scars are rated as 10 
percent disabling-the maximum rating available under the unchanged 
former (or revised in other aspects) criteria.  The November 2000 
VA examination report noted a 1 centimeter by 1 centimeter cyst on 
the right wrist that was tender to palpation.  The Board concludes 
that the disability at issue more closely approximates the 
criteria for a tender and painful scar.

The Board concludes that the above findings warrant a 10 percent 
rating under Diagnostic Code 7804 for painful scar.  However, the 
veteran is advised that this is the maximum evaluation available 
under Diagnostic Code 7804, and the Board can find no basis under 
any other Diagnostic Code for an evaluation in excess of 10 
percent.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the 
Court held that the Board does not have jurisdiction to assign 
extra-schedular evaluations under 38 C.F.R. § 3.321(b)(1), in the 
first instance.  However, there is no evidence that the veteran's 
ganglion cyst on the dorsum of the right wrist alone has caused 
such marked interference with employment or necessitated frequent 
periods of hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Chondromalacia of the Right Knee

Factual Background

Service medical records indicate that the veteran complained of 
knee pain in January 1969.  A January 1970 service medical record 
noted a suspected diagnosis of chondromalacia of the knee.

A January 1972 rating decision granted service connection for 
residuals of chondromalacia and assigned an initial rating of 10 
percent.  A March 1972 rating decision continued a 10 percent 
rating for residuals of chondromalacia of the right knee.  A July 
1980 decision continued the 10 percent rating.

An October 1996 VA x-ray report noted a narrowing of the medial 
compartment of the right knee.  There was also an irregularity of 
the articular surface of the lateral compartment of the right knee 
and bony fragments that project parallel to the distal femur in 
the knee joint posterior to the patella.  There was also evidence 
of a suprapatellar bura effusion.

A November 1996 VA examination report indicated that the veteran 
complained of pain in the right knee, which was associated with 
the knee giving out.  The veteran stated he no longer ran as a 
result of his knee pain.  He reported occasional swelling of the 
right knee after excessive activity, such as prolonged walking or 
standing.  He also complained of a popping sensation in his right 
knee if he sat for too long.  On examination, there was full range 
of motion in the knee.  There were negative McMurray's and drawer 
signs of the knee.  The diagnosis was chronic right knee pain, 
secondary to chondromalacia and torn meniscus with status post 
meniscectomy per the history of the veteran, with positive post-
operative findings on examination.  The examiner noted the 
examination was otherwise normal.

A November 1996 VA examination x-ray report noted mottled opaque 
densities along the articular surface of the femoral condyle, 
especially the lateral femoral condyle.  It was noted to be 
suggestive of calcified articular cartilage.  No effusion in the 
joint space or bony injury was seen.

A November 2000 VA examination report noted that the veteran 
complained of right knee pain.  He stated his right knee was weak, 
unstable and always gave way.  He also complained of stiffness in 
the right knee.  On examination, flexion was to 135 degrees and 
extension was to 15 degrees.  Medial rotation of the tibia on the 
femur was 30 degrees and lateral rotation of the tibia on the 
femur was 40 degrees.  There was no objective evidence of 
osteoarthritis.  There was no objective evidence of instability of 
the right knee.  The veteran had extreme pain on motion.  There 
was no evidence of joint effusion of the right knee.

Criteria

Under Diagnostic Code 5257, for other knee impairment, including 
recurrent subluxation or lateral instability of the knee, a 10 
percent evaluation is provided for slight impairment.  A moderate 
degree of impairment is to be rated 20 percent disabling.  For 
severe impairment a 30 percent rating is appropriate.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is appropriate 
where flexion is limited to 30 degrees.  A 30 percent rating is 
assigned in the case of flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 10 
percent rating is assigned.  A 20 percent rating is appropriate 
where extension is limited to 15 degrees.  A 30 percent rating is 
assigned in the case of extension limited to 20 degrees.  A 40 
percent rating is appropriate where extension is limited to 30 
degrees.  A 50 percent rating is assigned for limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature of 
the particular disability to be rated under a given diagnostic 
code determines whether the diagnostic code is predicated on loss 
of range of motion.  If a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve limitation 
of motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of sections 4.40, 4.45, and 4.59.  VAOPGCPREC 
09-98 (August 14, 1998).

In cases of functional impairment, evaluations are to be based 
upon lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, a 
full description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional loss, 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology, and evidenced by the 
visible behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A little 
used part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of the 
skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.);  (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.);  (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.);  (d) excess 
fatigability;  (e) incoordination, impaired ability to execute 
skilled movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should be 
noted carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be tested 
for pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Analysis

The veteran's right knee disorder is currently rated under 
Diagnostic Code 5257.  Under this diagnostic code, a higher rating 
is not available, as the evidence of record does not indicate that 
the veteran's right knee disorder is productive of moderate 
impairment due to lateral instability or recurrent subluxation.

The Board notes that the November 2000 VA examination report noted 
that the veteran's extension was limited to 15 degrees.  
Therefore, a 20 percent rating is appropriate under Diagnostic 
Code 5261.  In reaching this conclusion, the Board has considered 
the actual range of motion and the functional equivalent of range 
of motion due to factors expressed in DeLuca and the regulations.  
The medical evidence does not show the existence of pain to the 
extent that it limits flexion or extension to the degrees 
warranted for an evaluation in excess of 20 degrees.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the 
Court held that the Board does not have jurisdiction to assign 
extra-schedular evaluations under 38 C.F.R. § 3.321(b)(1), in the 
first instance.  However, there is no evidence that the veteran's 
chondromalacia of the right knee alone has caused such marked 
interference with employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular standards.  
In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  PTSD

Factual Background

Service personnel records indicated that the veteran's military 
occupational specialty was infantryman.  He received the Combat 
Infantryman's Badge.  An August 1993 VA examination report noted a 
diagnosis of PTSD.

A September 1993 rating decision granted service connection for 
PTSD and assigned an initial rating of 10 percent.

A November 1996 VA examination report indicated that the veteran 
complained of flashbacks, nightmares and cold sweats.  He stated 
that he did not like to associate with people, was tense, nervous, 
and depressed.  He was suspicious of people.  The veteran denied 
homicidal or suicidal ideations and auditory or visual 
hallucinations.  On examination the veteran was alert, 
cooperative, coherent, goal directed, depressed with a blunted 
effect, and suspicious of people.  He was oriented times three.  
His insight and judgment were fair.  He was not suicidal.

A November 2000 VA examination report noted that the veteran 
worked a regular day shift.  The veteran stated that he worked 
alone repairing batteries.  He ate lunch alone and avoided his co-
workers.  He indicated that he and his wife have slept in separate 
bedrooms for 18 years because he tended to thrash about, kick and 
scream at night.  The veteran reported that he occasionally cut 
the grass on weekends, but other than that he sat around and did 
not socialize.  The veteran complained of nightmares.  He said he 
felt nervous and had panic attacks two to three times a week.  On 
examination, the veteran presented casually dressed and adequately 
groomed.  He was polite and friendly.  He answered questions in a 
forthright manner.  His speech was a normal volume, rate and tone.  
No agitation or psychomotor retardation was observed.  His thought 
processes were logical, coherent, and goal directed without 
looseness of association, circumstantiality, tangentiality, 
pressured speech or flight of ideas.  His mood was euthymic and 
his affect was appropriate.  He was free of suicidal or homicidal 
ideations, delusions or hallucinations.  He admitted to occasional 
ideas of reference.  He was oriented to time, place, person, and 
situation.  Memory for immediate recall was 3 out of 3 items, but 
he could only recall 1 out of 3 items after 3 minutes.  The 
veteran reported having nightmares two to three times a week.  He 
stated that he woke up screaming.  The veteran reported that he 
avoided conversations, movies and television programs involving 
any kind of violence as this could trigger nightmares.  The 
veteran had a markedly diminished interest and participation in 
significant activities such as church, hobbies or social 
activities.  He admitted to feeling a certain amount of 
estrangement from other people, including his immediate family.  
The veteran stated he had difficulty concentrating and was 
hypervigilant.  He also reported an exaggerated startle response.  
The examiner assigned a Global Assessment of Functioning Score 
(GAF) of 61.  He stated that the veteran had some mild symptoms 
and some difficulty with social and occupational functioning, but 
was generally functioning pretty well with some meaningful 
interpersonal relationships.

A March 2002 VA treatment note stated that the veteran had been 
employed at his current job since 1978, and had been married to 
his wife for 22 years.  He continued to experience frequent 
flashbacks, about twice a week, and nightmares.  The veteran 
reported that he and his wife have had to sleep in separate beds 
for some time due to his nightmares.  The veteran's sleep was 
noted to be poor, about three hours per night.  His patience was 
limited and he had an exaggerated startle response.

A June 2002 VA treatment note indicated that the veteran continued 
to have regular employment.  He had frequent intrusive thoughts 
and nightmares related to Vietnam.

An August 2002 VA treatment note reported that the veteran 
preferred relative isolation on his job and socially.  He was 
prone to intermittent feelings of agitation and intrusive thoughts 
of Vietnam.  He stated his sleep had improved with medication.

A January 2003 statement from R.T., a friend of the veteran's, 
indicated that the veteran reported weekly nightmares, flashbacks 
and panic attacks.  R.T. noted that the veteran reported only 
getting two to three hours of sleep a night.  He also indicated 
that the veteran could not watch any violent programs on 
television, because they gave him nightmares and flashbacks.

In a January 2003 statement, the veteran requested a 100 percent 
rating for his service-connected PTSD.  He stated that it was very 
hard for him to deal with emotional stress.  He got depressed 
constantly.  The veteran reported having nightmares whenever he 
slept.  He also stated that he had panic attacks two to three 
times a week.  The veteran complained of suicidal thoughts.  He 
indicated that he and his wife had to have separate bedrooms 
because of his condition.  He stated that he no longer socialized 
with people.  He reported suffering severe anxiety since the 
September 11 attacks.

Criteria

The criteria for rating PTSD are found under Diagnostic Code 9411 
in the VA Schedule for Rating Disabilities.

A 30 percent evaluation may be assigned for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events).

The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

The next higher or 70 percent rating may be assigned where there 
is occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective work relationships.

A 100 percent scheduler rating may be assigned in cases where 
there is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Analysis

The Board finds that the PTSD has not resulted in occupational and 
social impairment with reduced reliability and productivity due to 
such symptoms as: circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. Such 
symptoms are not reflected in the evidence of record.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A March 2002 VA treatment 
note reported that he had been at his current job since 1978 and 
had been married to his wife for 22 years.  The veteran did 
indicate that he tried to avoid his co-workers and worked alone.  
The November 2000 VA examination report noted that, while the 
veteran did have some mild symptoms and some difficulty with 
social and occupational functioning, he was generally functioning 
pretty well with some meaningful interpersonal relationships.  VA 
treatment notes and both the November 1996 and November 2000 
examination reports note continued frequent sleep disturbance, two 
to three times per week, panic attacks, and exaggerated startle 
response.  However, the Board finds that such symptoms are 
indicative of no more than a 30 percent rating for PTSD.

A rating of 30 percent is also supported by the assignment of a 
GAF score of 61.  Although the GAF score does not fit neatly into 
the rating criteria, the GAF score is evidence that the Court has 
noted the importance of and has defined the terms of the GAF 
score.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  GAF scores of 61 to 70 are defined as "mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  Id.  
Such symptoms are consistent with the assignment of a 30 percent 
evaluation.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the 
Court held that the Board does not have jurisdiction to assign 
extra-schedular evaluations under 38 C.F.R. § 3.321(b)(1), in the 
first instance.  However, there is no evidence that the veteran's 
PTSD alone has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the periods 
at issue such as would render impractical the application of the 
regular schedular standards.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to a disability rating of 10 percent for a ganglion 
cyst on the dorsum of the right wrist is granted, subject to the 
laws and regulations governing the award of monetary benefits.

Entitlement to 20 percent rating for chondromalacia of the right 
knee is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to an increased rating for PTSD, currently evaluated 
as 30 percent disabling, is denied.


REMAND

Service medical records indicate that the veteran's left eye was 
burned by a flare in June 1969.  An extensive corneal abrasion, 
secondary to the burn was noted.  The diagnosis was conjunctivitis 
and severe corneal abrasions secondary to burn.

A November 1996 VA examination report noted a diagnosis of an old 
burn injury of the sclera of the left eye per the history of the 
veteran, with positive clinical evidence of chronic inflammation.  
He also diagnosed the veteran with chronic photophobia of the left 
eye, secondary to an old injury per the veteran's history, with 
positive clinical evidence on examination.

A November 2000 VA eye examination report noted that the veteran 
had asymmetric conjunctivitis.  He indicated that he did not see a 
relationship between the veteran's current symptomatology and his 
previous military service.  However, there is no indication on the 
record that the examiner reviewed the veteran's claims file when 
reaching his opinion.  Given the service medical records' 
association of conjunctivitis with the veteran's initial injury, 
the Board finds that a VA examination, accompanied by a review of 
the veteran's medical records, is necessary in order to be able to 
render a decision on this issue at this time.


Accordingly, the claim is REMANDED for the following:


1.  The veteran should be afforded a VA examination appropriate to 
determining the current level of disability associated with his 
service-connected left eye disorder.  The claims folder and a copy 
of this remand should be made available to the examiner for 
review.  The examiner is asked to offer an opinion as to whether 
any current symptomatology, with specific reference to his 
currently diagnosed conjunctivitis, may be related to the left eye 
burn the veteran sustained in service.  The examiner is asked to 
specifically review the veteran's service medical records and the 
November 1996 VA examination report.  In addition, any opinions 
offered should be accompanied by the examiner's rationale.

2.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal, for which a notice of disagreement 
has been filed, remains denied, the veteran and representative, if 
any, should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



